Citation Nr: 0216056	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from March 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to the 
benefit sought on appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Diabetes mellitus is not of service origin.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
claimant's claim for benefits.  The statute pertaining to the 
VA's duty to assist the claimant was recently revised.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), (VCAA), now 
codified at §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001), became effective.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified as amended at §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The amendments were effective November 9, 2000, except for 
the amendment to § 3.156(a), which is effective August 29, 
2001.  Except for the amendment to § 3.156(a), the second 
sentence of §§ 3.159(c), and 3.159(c)(4)(iii), VA indicated 
that "the provisions of this rule merely implement the VCAA 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45629. 

Under the VCAA, the VA has a duty to notify the claimant of 
the evidence needed to substantiate his or her claim.  The VA 
also has a duty to assist the claimant in obtaining relevant 
evidence.  These provisions apply to all claims filed on or 
after the date of enactment of the statute, or filed before 
the date of enactment and not yet final as of that date.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001).

Following a thorough review of the record, the Board finds 
that VA has complied with the requirements of the VCAA.  In 
that regard, discussions contained in the rating decision, 
Statement of the Case (SOC) advised the appellant concerning 
the applicable law and regulations governing this matter.  
Specifically, the appellant was advised of the provisions of 
the VCAA in the March 2002 SOC.  The appellant was also 
informed that the VA would attempt too obtain relevant 
records identified by the appellant.  Quartuccio vs. 
Principi, 16 Vet. App. 182 (2002).  The Board finds that the 
VA does not have any further outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board notes that the complete set of service medical 
records are not in the claims file and, presumably, were 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  Available service records in the file 
consists of the separation examination report.  In cases 
where the veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
record reflects that post service private medical records 
have been associated with the claims file.  Moreover, the 
record reflects the appellant was afforded VA examination in 
July 2001.  There is no indication additional relevant 
medical records have not been associated with the claims 
file, or that information concerning other potential sources 
of medical evidence have been reported to VA.  Thus, the 
Board finds that all relevant facts have been properly 
developed and that all available, relevant evidence necessary 
for an equitable disposition of the appellant's appeal has 
been obtained. 

Accordingly, the Board concludes that the notice and duty to 
assist requirements of the VCAA have been met, and that 
disposition of the appellant's claim is appropriate.

Factual background

A review of the record discloses the military separation 
examination report dated in March 1955 shows no clinical 
findings associated with the endocrine system on physical 
examination.  The report indicates laboratory studies 
conducted at that time revealed the urine was negative for 
sugar. 

Private medical records, dated from April 1995 to May 2001, 
document treatment for diabetes mellitus.

VA examination was conducted in July 2001.  The medical 
examination report referenced a diagnostic impression of 
diabetes mellitus, based on history and laboratory findings.

During a July 2002 hearing, the appellant testified that when 
he had his first entrance physical examination he did not 
pass because of sugar in his urine.  He testified that he had 
to go back 3 or 4 time before he passed.  He stated that he 
did not receive treatment during service for his diabetes but 
experienced dizzy spells while on active duty.  He stated 
that he was not aware that these dizzy spells were 
symptomatic of diabetes.  He did not receive treatment during 
service.  It was not until he submitted for examination about 
35 years later that diabetes was diagnosed.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Diabetes 
mellitus may also be presumed to have been incurred during 
active military service if it is manifest to a degree of 10 
percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service. Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2004).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).

To summarize, the appellant's testimony and statements are 
considered to be competent evidence when describing the 
symptoms of a disease or disability or an injury.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show, and the appellant does not contend that he possesses 
medical expertise.

It is the appellant's contention that he had diabetes at the 
time of his entry into service as evidenced by the reported 
urine test which was positive for glucose.  Initially the 
Board notes that such a finding in and of itself, is not 
diagnostic of diabetes mellitus.  In this case, the service 
treatment records are not available.  However, the appellant 
has testified that, although he experienced dizziness, he did 
not seek treatment for symptoms associated with diabetes 
mellitus during service.  Additionally, the separation 
examination separation medical report is negative for any 
findings of diabetes, impairment of the endocrine system, or 
findings of glucose in the urine. The first documented 
clinical manifestation of diabetes is many years after 
service.  Also, the post service medical records do not link 
the appellant's diabetes mellitus to his period of service.  
The evidence does not show the presence of diabetes during 
service or within one year thereafter.  Assuming without 
conceding that the diabetes was present at the time of entry 
into active duty, the evidence as discussed above does not 
show a chronic increase in severity during service beyond 
normal progression.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  


ORDER

Service connection for diabetes mellitus is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

